                       Case 2:21-cv-00898-SSV-JVM Document 8 Filed 05/06/21 Page 1 of 2
                                                                             BLD,CASE REFERRED PPS,CLOSED,HABEAS
                                         U.S. District Court
                             Middle District of Louisiana (Baton Rouge)
                       CIVIL DOCKET FOR CASE #: 3:20−cv−00853−JWD−SDJ

Brumfield v. Vannoy et al                                                     Date Filed: 12/16/2020
Assigned to: Judge John W. deGravelles                                        Date Terminated: 04/30/2021
Referred to: Magistrate Judge Scott D. Johnson                                Jury Demand: None
Cause: 28:2254 Petition for Writ of Habeas Corpus (State)                     Nature of Suit: 530 Habeas Corpus (General)
                                                                              Jurisdiction: Federal Question
Petitioner
Marlone R. Brumfield                                          represented by Marlone R. Brumfield
                                                                             496966
                                                                             Louisiana State Penitentiary
                                                                             Angola, LA 70712
                                                                             PRO SE


V.
Respondent
Darryl Vannoy

Respondent
Jeff Landry
Attorney General for the State of Louisiana


 Date Filed        #    Docket Text

 12/16/2020      Ï1     PETITION for Writ of Habeas Corpus, filed by Marlone R. Brumfield. (Attachments: # 1
                        Memorandum in Support, # 2 Exhibit List, # 3 Attachment)(KMW) (Entered: 12/18/2020)

 12/16/2020       Ï     ***Set CASE REFERRED Flag (PPS) (KMW) (Entered: 12/18/2020)

 12/18/2020      Ï2     Letter to Marlone R. Brumfield Re: Future Compliance with Local Rule 5(d)(1) (Attachments: # 1
                        local rule 5) (KMW) (Entered: 12/18/2020)

 03/30/2021      Ï3     Letter of Deficiency: The Clerk has filed your new suit. However, it is deficient in the areas as stated
                        herein. The deficiency must be corrected within the given time frame. Amended Pleadings due by
                        4/20/2021. Filing Fee due by 4/20/2021. Statement of Account due by 4/20/2021. (SWE) (Entered:
                        03/30/2021)

 04/29/2021      Ï4     Amended PETITION for Writ of Habeas Corpus, filed by Marlone R. Brumfield. (Attachments: # 1
                        Memorandum in Support)(KMW) (Entered: 04/30/2021)

 04/29/2021      Ï5     MOTION to Proceed In Forma Pauperis with Statement of Account by Marlone R. Brumfield.
                        (KMW) (Entered: 04/30/2021)

 04/29/2021      Ï6     MOTION to Transfer Case to Eastern District of Louisiana by Marlone R. Brumfield. (KMW)
                        (Entered: 04/30/2021)

 04/30/2021       Ï
                   Case 2:21-cv-00898-SSV-JVM Document 8 Filed 05/06/21 Page 2 of 2
                   MOTION(S) REFERRED: 5 MOTION to Proceed In Forma Pauperis with Statement of Account, 6
                   MOTION to Transfer Case to Eastern District of Louisiana. This motion is now pending before the
                   USMJ. (KMW) (Entered: 04/30/2021)

 04/30/2021   Ï7   ORDER granting 6 Motion to Transfer Case. Case transferred to Eastern District of Louisiana.
                   Signed by Magistrate Judge Scott D. Johnson on 4/30/2021. (ELW) (Entered: 04/30/2021)

Case #: 3:20−cv−00853−JWD−SDJ
